Title: To Thomas Jefferson from James Currie, 10 June 1793
From: Currie, James
To: Jefferson, Thomas



Hble. Sir
Richmond June 10th. 1793

I take the opportunity by Judge Irdell to write you this short Epistle, and to apologise in Some measure for the liberty lately taken upon two Occasions: viz of two Short letters of introduction by A Mr. Campbell and a Mr. Maitland to be delivered by their respective bearers and a liberty I am conscious ought seldom or ever to take place but between friends on the most intimate footing. I hope however youll excuse it on the Score of former freindship; I am very anxious and am afraid rather too urgent to hear the fate of my debt against J. Griffin, your having mentioned in a former letter it would come to issue at the April term, I hope it has been terminated at that time and anxiously hope in my favor; before this reaches you, youll probably hear the decision of the fœderal court in respect to the British debts in general and concerning those paid into the Treasury in particular the Only cause tried here has come to no issue the Jury not being able to come to any agreement that, no judgement Writ of Error, or Consent of parties having taken place no Appeal can lay to the Supreme Court to decide and it seems to me the matter is in a worse situation than before the suit was tried at all; our late accounts from France seem unfavorable to the cause of liberty; Dumourier speaks in a State of disgust, and the loss of him must be great to the republican cause; we have had the most flattering prospects of great Crops particularly of Wheat till very lately. The rust is got among the Wheat and many crops I am told are totally destroyed and Others greatly injured by it to the great dissapointment and loss of the Country at large. All your friends in this part of the World are Well. Coll. TMR. has Recovered from his late dangerous disease but it has left both mind and body so Weak he can scarcely be said to be alive. I hope to have the pleasure of seeing you in this state in the Fall enjoying some relaxation from the weighty matters of state. That you may ever be healthy and happy is the fervent wish of Hble Sir Yr most devoted & V. H. Servt.

James Currie

 